Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 August 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes Augt. 28th. 1777.
I did not intend to trouble you any more about Capt. Wickes’s Sailors, but the only obstacle to the Settlement, now is whether they as deserters are intitled to their prize money, and Capt. Wickes does not think (as you will see by his Letters inclosed) that he can do it without an order from you; the Fact is that Capt. W has given these men a sort of certificate which intitles them to their part and their plea relative to Desertion is that they were prevented from returning by the Commisary: The Prize money is 180.11 each man. I shall be obliged if you will either give the order above required or direct me to turn the Fellows off, if I do the latter it will be with the Loss of 30 Livres which the extremity of their poverty induced me to advance them. You reccommended a Mr. Gueznet a German Surgeon some time since and gave him a Letter of Credit on Mr. Bache. He staid here some time without being able to get a passage ’till I at last intended to take him as Surgeon of the Lion. He was reduced to necessity and came to me for relief. I thought him an honest Fellow and lent him 4 Louis to keep him out of Goal on a promise of repayment in a Week, as in that Time he was to have a remittance from his Relations. He left me and has not since appeared and as it is now 5 Weeks since in all probability never will. The last man Lieut. Shineman had but one Shirt in the World and that was half rotten on his back, nor had he a Sol to buy him a Dinner, his Relations here as he thinks them, do not choose to know him as one; I have however persuaded them to give him 36 l.t. and I have sent him on board a privateer.
I have recvd. a Letter from my uncle who I hear is now at Paris, he has at last found out what I told him 3 year ago, Viz. that all the ministry are a set of wicked deceiving men, and he seems to wish now to return to his own Country and do all in his power to serve her. I confess I had rather make a rebel of him than have him again dangling at a corrupt court, and allow me to request you to lend him your Ear for a quarter of an hour, and if you are convinced of his Sincerity, put him in some way of returning home so as to regain the Confidence and Love of his Countrymen. He once lent me some money when I wanted it, and I think the favour could not be more seasonably returned. I shall therefore be obliged if you will send him twenty Louis on my account, and when I know the sum Mr. Vaughan has taken I will endeavour to replace all together. I have at length recvd. My Things from London and among them have your and the provincial Papers. The Laws being Bulky I shall keep, but I shall send the Papers by the first safe private opportunity.
My Letter to the Commissioners will inform you of Lutlocks safe arival.
I have followed your advice in respect of my lovely Girl. I am prodigiously mistaken if I am not at least as well with her as any other man. I discovered my attachment the other Day to the Father, the answer did not [carry] a refusal with it, but it was rather discouraging on account of [my] present uncertain Situation, reccommending me not to think of entering into that State ’till I had made a better foundation. I would not make a Demand of his Daughter because I do not know whether in all Circumstances my Situation would justify a proposition, and because I should be exceedingly piqued at [a] Refusal; but still my passion gets the better of all kind of Reason and Reflection and every time I see her I feel more and more that I should either gain some determination in my favour or change the Scene. Excuse Sir the hurry and the irregularity of this and believe me with the most perfect Respect most dutifully and affectionately Yours
J Williams

An officer from the most nothern part of Russia has arrived here by Sea with the foolish Expectation of being at once employed in our Service. He has made his application to me, and met with a Refusal of Course.

